Exhibit 10.1

Execution Copy

SECOND AMENDMENT TO

AMENDED AND RESTATED EMPLOYMENT AGREEMENT

This Second Amendment to Amended and Restated Employment Agreement, dated as of
July 6, 2020 (this “Amendment”), is by and between The Greenbrier Companies,
Inc. (the “Company”) and William A. Furman (“Executive”) and amends the terms of
that certain Amended and Restated Employment Agreement, dated as of August 28,
2012, between the Company and Executive (the “Agreement”), as amended by the
First Amendment to Amended and Restated Employment Agreement, dated as of
December 13, 2013, between the Company and Executive (collectively with the
Agreement, the “Original Agreement”).

For good and valuable consideration, the receipt and adequacy of which is hereby
acknowledged, the parties hereby agree as follows:

1. Sections 1.1 and 1.2 of the Original Agreement are hereby amended and
restated to read in their entirety as follows:

“1.1 Employment of Executive. The Company agrees to employ Executive, and
Executive agrees to serve, until September 1, 2022 (the “Retirement Date”) as
the Company’s Chairman and Chief Executive Officer or, if the Company’s Board of
Directors (the “Board”) appoints a new Chief Executive Officer (a “Successor
CEO”) prior to the Retirement Date, as the Executive Chair of the Board (with
such appointment to be simultaneous with the appointment of the Successor CEO),
in each case upon the conditions set forth in this Agreement. Notwithstanding
the foregoing regarding the appointment of a Successor CEO, no Successor CEO
shall be appointed prior to the Retirement Date if Executive elects to retain
the position of Chairman and Chief Executive Officer through such date unless
Executive is no longer employed by the Company. Executive shall serve as a
member of the Company’s Board, and shall be nominated to serve a three-year term
as a director at the Company’s 2021 annual meeting. Executive shall be appointed
as a member of the Executive Committee of the Board through the Retirement Date
if one exists or is created.

1.2 Responsibilities.

(a) General Duties. Executive shall report to the Board. While Chairman and
Chief Executive Officer, Executive shall be responsible for the duties
customarily performed by, and shall possess the powers and exercise the
responsibilities customary of, such position, including overall management of
the Company. While Executive Chair, Executive shall be responsible for
onboarding, coaching and supporting the Successor CEO and shall have primary
management authority with respect to certain segments of the Company’s business
or other Company functions during the CEO transition process as mutually agreed
by the Board and Executive at the time of the appointment of the Successor CEO.
If Executive is



--------------------------------------------------------------------------------

appointed Executive Chair, the Company shall cause the Board to take all
actions, if any, necessary to amend the Company’s Bylaws to create such office
with the authority described herein. Unless otherwise agreed by the Company and
Executive, the Successor CEO shall report to Executive while Executive Chair.
Executive agrees to abide by all the policies, practices and rules of the
Company.

(b) Successor CEO Process. Executive shall have the responsibility, with
oversight of the Nominating and Governance Committee and the Board, for
identifying a Successor CEO for recommendation to the Board. On or before
September 1, 2021, Executive will make his recommendation to the Board regarding
any internal candidates as Successor CEO. If Executive does not recommend any
internal candidate as the Successor CEO, or if the Board does not accept a
recommended candidate, Executive and the Nominating and Governance Committee
will coordinate efforts in conducting an external search process. Executive and
the Board (including the Nominating and Governance Committee) will keep each
other fully and promptly informed with respect to the Successor CEO
identification process (which shall include prior disclosure of any outside
search process or market survey). The Board does not intend to conduct any
external search process or market surveys for a Successor CEO prior to
September 1, 2021.”

2. Section 2.1 of the Original Agreement is hereby amended and restated to read
as follows:

“2.1 Term. The term of this Agreement (the “Term”) shall commence on the
Effective Date and shall continue until all obligations of the parties hereunder
have been performed. On the Retirement Date Executive shall submit to the Board
his resignation from all executive positions he then holds, including the
position of Executive Chair. For avoidance of doubt, Executive shall have no
obligation to resign as a director of the Company on the Retirement Date and may
serve out the entirety of his term as a director.”

3. Section 2.2 of the Original Agreement is hereby deleted.

4. Sections 3.1 and 3.2 of the Original Agreement are hereby amended and
restated to read in their entirety as follows:

“3.1 Total Compensation; Base Salary. Until August 31, 2020, the Company shall
continue to pay Executive his current annual base salary of $1,050,000, as
voluntarily reduced by Executive to $800,000 (which reduction shall have no
impact on his Annual Bonus for fiscal 2020). Starting September 1, 2020 the
Company shall pay Executive an annual base salary of not less than $1,050,000
(the “Base Salary”); provided, however, that Executive has agreed to voluntarily
reduce the amount of

 

2



--------------------------------------------------------------------------------

Base Salary actually paid to him to $800,000 per year and agrees that such
amount will not be increased in excess of $900,000 per year prior to the
Retirement Date. For purposes of Annual Bonus, severance payments, equity awards
and any other benefits accruing to Executive hereunder or under any other
Company program tied to the amount of Base Salary, Base Salary shall mean
Executive’s Base Salary before giving effect to any voluntary reduction,
including the reduction described above for fiscal 2020 and thereafter, except
to the extent prohibited by law or not permitted under the terms of the
applicable program. Executive’s Base Salary may be increased, but not reduced,
from time to time, including upon recommendation of the Executive, subject to
approval of any such adjustment by the Compensation Committee of the Company’s
Board of Directors (the “Committee”). The Base Salary shall be payable in
accordance with the Company’s usual and customary payroll practices, but no less
frequently than monthly installments.

3.2 Annual Cash Incentive. Executive shall be eligible to earn a bonus each year
in an amount to be determined pursuant to the annual bonus program approved by
the Committee and then in effect (the “Annual Bonus”). Executive’s target Annual
Bonus amount shall be not less than 115% of Executive’s Base Salary, but the
actual amount earned and paid pursuant to Executive’s Annual Bonus for any year
may be an amount less than, greater than, or the same as the target amount. Any
Annual Bonus shall be paid to Executive in cash (subject to normal withholding
and payroll deductions) within 120 days following the end of the fiscal year in
which such Annual Bonus shall be earned and in any event within the short-term
deferral period specified in Treas. Reg. §1.409(b)(4) (i.e., later of the 15th
day of the third month following the end of the calendar year or the 15th day of
the third month following the end of the Company’s taxable year). Any annual
bonus approved to be paid to Executive for the Company’s fiscal year ended
August 31, 2020 shall be paid in the form of fully vested restricted stock
units. In addition, if Executive so elects prior to August 31, 2020, any Annual
Bonus paid to Executive with respect to the Company’s fiscal year ending
August 31, 2021 shall be paid in the form of restricted stock units vesting on
the Retirement Date. With respect to any restricted stock units contemplated to
be issued pursuant to this Section 3.2 (i) such restricted stock units shall,
except as provided herein, have substantially the same terms and conditions as
restricted stock units issued to Executive in October 2019 (subject to any
changes necessary to make the grant compliant with section 409A of the Code),
(ii) the number of such units will be calculated using the average closing price
of the Company’s Common Stock as reported on the New York Stock Exchange over
the 30-day period immediately preceding the date of grant, and (iii) in the
event that at the time such restricted stock units become vested and payable
there are not sufficient shares available under the Company’s
shareholder-approved equity compensation plan to permit the Company to settle
such restricted stock units in shares, the Company may instead elect to settle
such restricted stock units in cash based on the fair market value of the
underlying shares on that date, plus the amount of accrued dividends on such
restricted stock units payable upon vesting in accordance with the terms of the
award agreement.

 

3



--------------------------------------------------------------------------------

5. Section 3.4 of the Original Agreement is hereby amended to add the following
at the end of such section:

“With respect to equity awards made in each of fiscal 2021 and fiscal 2022
(i) such awards shall be in the form of restricted stock units that, if
determined by the Compensation Committee, may provide for cash settlement at the
discretion of the Compensation Committee (including accrued dividends payable
with respect to the vested units in accordance with the terms of the award
agreement), (ii) such awards will have a value of not less than 280% of
Executive’s Base Salary (calculated using the average closing price of the
Company’s Common Stock on the New York Stock Exchange for the 30-day period
immediately preceding the grant date and with performance-based awards valued at
target performance), (iii) such awards shall not be more than 70%
performance-based, with the balance being time-based, (iv) the time-based awards
will fully vest on the Retirement Date, (v) the performance-based awards will be
tied to Company financial goals (which will be the same goals and for the same
performance period as in performance-based awards made to other named executive
officers) and individual performance objectives tied to CEO succession, with
(A) 25% of each such award (at target) to be based on CEO succession objectives
and (B) the financial goals being reasonably achievable at target performance
based on conditions known to the Compensation Committee at the time of grant,
(vi) the performance-based awards will have maximum vesting of 200% of target,
will have the same minimum and target vesting levels for financial goals as
awards made to other named executive officers and will vest on an interpolated
basis between various vesting levels, (vii) the portion of the performance-based
awards based on individual performance objectives will be evaluated by the
Compensation Committee and, to the extent earned, shall vest on the Retirement
Date, and (viii) if the performance period for the performance-based awards
extends beyond the Retirement Date, payout will be at the end of the performance
period based on actual performance without reduction for earlier retirement.

 

4



--------------------------------------------------------------------------------

6. Section 3.6 of the Original Agreement is hereby amended and restated to read
as follows:

“3.6 Perquisites. The Company will also furnish to Executive, without cost to
him, consistent with past practices of the Company and its subsidiaries the
following until the Retirement Date, unless a longer time period is set forth
below: (a) participation in the Company’s automobile program (including a new
car to be purchased in 2020), (b) membership in business, social and country
clubs appropriate to Executive’s position with the Company, (c) until
September 1, 2024, an annual physical examination of Executive by a physician
selected by Executive, and (d) personal financial, investment or tax advice, not
to exceed $20,000 per year, to the extent costs or expenses of Executive to be
reimbursed are properly documented for federal income taxation purposes to
preserve any deduction for such reimbursement to which the Company may be
entitled. Without limiting the foregoing, until the Retirement Date Executive
will be entitled to receive those perquisites and benefits described in the
Company’s 2020 Proxy Statement. In addition, until the Retirement Date Executive
will be entitled to use private aircraft for Company business reasons at his
reasonable discretion. Until September 1, 2024, Executive will have the right to
use the Company’s Zephyr Cove Lake Tahoe, Nevada office at Company expense,
including reasonable administrative support and access to Company email (subject
to appropriate security measures being in place) and his contacts list.
Executive shall have the option to assume the lease for this office on the
Retirement Date and the right to be transferred good title to the furniture,
equipment and the personal property therein on such date for no additional
payment. For clarity, all references in this Section 3.6 to perquisites being
provided “without cost” does not mean that Executive will be grossed-up for any
tax liability to Executive associated with such perquisites.”

7. Section 3.8 of the Original Agreement is hereby amended and restated to read
in its entirety as follows:

3.8 Post-Termination Medical Benefits. Until September 1, 2024, the Company will
provide a retirement medical benefit that provides medical benefits for him and
his spouse which are substantially equivalent to those provided under the
Company’s group health plan immediately prior to Executive’s termination of
employment. Such benefits may take the form, at the Company’s discretion, of the
Company’s payment of COBRA premiums for Executive’s and his spouse’s continued
coverage under the Company’s group health plan (if Executive and his spouse are
eligible for COBRA continuation coverage under the Company’s group health plan),
payment of the premium for individual medical insurance policies selected by
Executive for himself and his spouse, or a combination of the foregoing.

8. Section 5 of the Original Agreement is hereby amended to add the following at
the end of such section:

“For the avoidance of doubt, for purposes of this Section 5 Executive’s
retirement as an executive on the Retirement Date as contemplated by Section 2.1
shall be considered a voluntary termination by Executive.”

 

5



--------------------------------------------------------------------------------

9. Clause (b)(i) of Section 8.2 of the Original Agreement is hereby amended and
restated to read in its entirety as follows:

 

  “(i)

Other than Executive becoming Executive Chair after ceasing to be Chairman and
Chief Executive Officer in accordance with the terms of this Agreement, (A) any
material diminution in the Executive’s title, position, duties or
responsibilities or authorities (which shall include, without limitation, any
change such that Executive is no longer serving as Chairman and Chief Executive
Officer or Executive Chair, as applicable, of a publicly-traded company), (B)
the assignment to him of duties that are materially inconsistent with, or
materially impair his ability to perform, the duties then assigned to him, in
each case as determined by Executive in good faith, or (C) any change in the
reporting structure so that the Executive is required to report to any person
other than the Company’s Board;”

10. Section 8.2(b) of the Original Agreement is hereby amended to add a new
clause (vi) that reads in its entirety as follows:

 

  “(vi)

any material breach by the Company of its obligations under this Agreement,
including without limitation Section 1.2(b) and provisions regarding the Zephyr
Cove, Lake Tahoe, Nevada office, it being understood that actions by the Board
or any committee thereof in violation of Section 1.2(b) will be deemed to be
actions of the Company.”

 

6



--------------------------------------------------------------------------------

11. Article 11 of the Original Agreement is hereby amended to add a new
Section 11.13, to read in its entirety as follows:

 

  “11.13

Post-Retirement Date Breach. If the Company materially breaches its obligations
to Executive under this Agreement after the Retirement Date (or, if earlier,
Executive’s retirement as an executive of the Company) with respect to
post-termination medical benefits or the Zephyr Cove, Lake Tahoe, Nevada office,
and such breach continues without cure for more than 15 days after Executive
provides written notice of such breach to the Company, the Company shall pay to
Executive an amount equal the payment he would have been entitled to receive
pursuant to Section 7.1(a) if he were terminated without Cause on his last day
of employment with the Company, which payment will constitute compensation, not
a penalty.”

Except as amended by this Amendment, the Original Agreement shall remain in full
force and effect.

 

THE GREENBRIER COMPANIES, INC.

    EXECUTIVE By:  

/s/ Martin R. Baker

   

/s/ William A. Furman

 

Martin R. Baker

SVP + GENERAL COUNSEL

    William A. Furman

 

7